

GLOBAL RISK MANAGEMENT & INVESTIGATIVE SOLUTIONS
 
STRATEGIC ALLIANCE AGREEMENT
 
This Strategic Alliance Agreement (this "Agreement") is entered into as of the
15th day of November, 2007 (hereinafter referred to as the effective date of the
Agreement), by and among Global Intelligence Network, a Nevada corporation;
Attorney’s Process & Investigation Services, Inc., a Wisconsin corporation;
Griffin Investigations, a Nevada corporation; AmericanChecked, Inc., a Oklahoma
corporation; GGS-US, a Nevada corporation; International Investigative
Solutions, a Nevada corporation; and, AP-ID Incorporated, a Nevada corporation
(hereinafter referred to individually as “Member” and collectively as
“Members”)), and Global Risk Management & Investigative Solutions, a Nevada
corporation (hereinafter referred to as "GRMIS"), Members and GRMIS are
collectively referred to herein as the “Parties”.
 
WITNESSETH:
 
WHEREAS, Members and GRMIS wish to enter into a strategic alliance to market and
perform certain complementary business consulting services;
 
WHEREAS, GRMIS was created to be a one source risk management and security
solution for multiple industries;
 
WHEREAS, Members are independently in various risk management and security
solutions businesses, including investigative, technical IT, background,
document verification, and data banks of security information to a wide range of
clients; and
 
NOW, THEREFORE, in consideration of the foregoing and of the mutual premises
hereinafter expressed, the Parties hereto do mutually agree as follows:
 
ARTICLE I. SCOPE OF STRATEGIC ALLIANCE.
 
1. Members shall consist of:
 
1.1.1 GGS-US Ltd. – GGS-US Ltd (“GGS”) is a Technology Risk Management Company
contracting with major gaming and non-gaming companies with international
holdings. GGS consults in gaming regulation and licensing matters. GGS conducts
various technologies related testing and auditing, including but not limited to
the following: Sarbanes Oxley 404 Compliance, Disaster Recovery, Systems & Data
Security, Games & Systems Testing, Payment Card Industry Certification, Product
& Quality Assurance and Operational & Process Auditing.
 
1.1.2 Global Intelligence Network. Global Intelligence Network (“Global”) is a
private investigative firm which conducts background investigations of
individuals and companies for governmental compliance, regulatory due diligence,
pre-employment backgrounds and employee re-evaluations in over 70 countries.
 

 
Page 1 of 9

--------------------------------------------------------------------------------

 

GLOBAL RISK MANAGEMENT & INVESTIGATIVE SOLUTIONS
 
1.1.3. Griffin Investigations. Griffin Investigations (“Griffin”) is the
exclusive international supplier of surveillance intelligence data providing
complete historical database available to gaming establishments. Griffin
provides the first step in defense from suspected cheaters and counters
assisting in identifying the subject.
 
1.1.4. API. API provides litigation support services and assists corporations
and government agencies with their growing investigative support needs. API
provides local, regional, national, and international clients with successful
solutions to their security and personnel challenges.
 
1.1.5. AP-ID. AP-ID produces ePAC. ePAC, Electronic Patriot Act Compliance, is
comprised of sophisticated document scanner and revolutionary software that
identifies the form of document, authenticates that the document is valid, and
then validates the individuals’ status against nations “watch” lists as well as
the clients own internal lists, and procedures.
 
1.1.6. AmericanChecked. AmericanChecked is a single source provider offering a
complete menu of background screening, assessment and drug testing services.
 
1.1.7 International Investigative Solutions. International Investigative
Solutions is a provider of background investigations of individuals and
companies for pre-employment backgrounds and employee re-evaluations.
 
1.2. Members shall, in a professional manner, take all steps necessary to market
and perform their Risk Management and Security Solutions Business and its other
services (collectively the "Services") for clients referred to amongst Members
and coordinated through GRMIS. Any engagement to perform Services shall be on
such terms and conditions as Members and GRMIS may approve in their sole
discretion. GRMIS will coordinate the referrals of all Member Services and
provide marketing and advertising unity amongst Members. Notwithstanding the
foregoing, GRMIS may, at its election, bill the client directly for Services and
under such circumstances Members shall bill GRMIS the pre-agreed amount for the
engagement as adjusted by any client-approved change orders; otherwise, Members
will bill the client directly. GRMIS agrees to include reference to Members
responsible for the Services in each contract and proposal involving Member
Services. Members Risk Management and Security Solutions Business, and other
proprietary information and associated products, copyrights, trademarks, trade
names and logos developed by Members individually shall remain the property of
each Member and reference to Members's rights shall be made in all uses of such
materials in at least 12 point type.
 
1.3. GRMIS shall, in a professional manner, take all steps necessary to market
and perform its Risk Management and Security Solutions consulting services
(collectively the "GRMIS Services") for Members. Any engagement to perform GRMIS
Services shall be on such terms and conditions as Members may collectively
approve in their collective discretion. GRMIS will market the Services of
Members, for and on behalf of Members, and Services contracted by GRMIS shall be
performed by Members.
 
 
Page 2 of 9

--------------------------------------------------------------------------------

 

GLOBAL RISK MANAGEMENT & INVESTIGATIVE SOLUTIONS
 
1.4. Members shall, in addition to Services referred by GRMIS, perform Services
referred to individual Members by other Members through GRMIS.
 
ARTICLE II. PERIOD OF PERFORMANCE.
 
2. This Agreement shall be effective as of the date first set forth above and,
shall expire on the later of (i) five (5) years from the date hereof, or (ii)
with respect to any projects identified in any contract for which GRMIS is
billing the client directly, upon the completion of Members's Services and
receipt of payment by Member from GRMIS for said services. This Agreement shall
be automatically renewed for successive one year periods unless either party
gives written notice of termination to the other party at least thirty (30) days
prior to the date of expiration. Notwithstanding the foregoing, this Agreement
shall be earlier terminated (x) by mutual agreement of the parties, or (y) at
any time upon sixty (60) days advance written notice to the other party. Time is
of the essence in this Agreement.
 
ARTICLE III. COMPENSATION.
 
3. Compensation and Referrals. Compensation amongst the Parties shall be based
upon the referral of business by and amongst the Parties.
 
       3.1 Compensation. Subject to the terms of this Agreement, GRMIS will act
as a coordinator of referrals originating from Members to Members. Members will
be compensated for actual sales of products and services to customers and end
users resulting from sales referrals (“Referrals”) generated by other Members.


        3.2 Submission of Referrals. All Referrals shall be submitted from
Members or their affiliate organizations (“Referral Provider”) to GRMIS. GRMIS
shall determine which Member (“Recipient”) to refer the Referral to based upon
each Members product, service, and ability to service the customer or end user.


        3.3 Payment. Recipient will pay GRMIS a ten percent (10%) commission for
sales of Recipient’s products and services, unless otherwise agreed upon by the
Referral Provider, GRMIS, and the Recipient. GRMIS shall pay the Referral
Provider one-half of the collected commission. Recipient reserves the right to
charge back to GRMIS any commissions paid for customers or end users that
cancel, return product(s) or who dispute the transaction. Upon a charge back to
GRMIS, GRMIS will have the right to charge back to the Referral Provider the
commissions received in the concurrent transaction.


         3.4 Competing Referrals. In the event there are more than one Referral
Provider capable of servicing the client or customer, then in that event the
Members shall establish a voting methodology by which each Member will have a
vote towards determining the ultimate recipient of the Referral.


        3.5 Reporting and Payment. (a) GRMIS will provide a monthly report to
Members within forty-five (45) days following the end of a calendar month of all
Referrals submitted by the Referral Provider and the payments and or obligations
for payments from the recipient.

 
Page 3 of 9

--------------------------------------------------------------------------------

 

GLOBAL RISK MANAGEMENT & INVESTIGATIVE SOLUTIONS


        3.6 Audit. GRMIS may from time to time, but not more than once every
twelve (12) months, perform an audit upon reasonable notice to Members to
determine compliance with the terms of this Agreement. Any audit must be
conducted during the hours of 8 AM and 5 PM Pacific Time by an independent
certified public accountant selected by GRMIS and reasonably satisfactory to
Members and all costs of an audit shall be borne by GRMIS; provided, however,
that if the results of an audit disclose a shortfall, the Member creating such
shortfall shall promptly pay to GRMIS the amount of such underpayment and, if
the results disclose a shortfall of more than two percent (2%) shall also
promptly pay to GRMIS interest on such underpayment at the rate of twelve
percent per annum and the reasonable costs of the audit.
 
ARTICLE IV. MANAGEMENT.
 
4. Each party shall designate a partner, officer or other senior person to be
responsible for the overall administration of this Agreement. GRMIS shall have
ultimate responsibility for client relationships for those clients that it
elects to bill directly for Member Services and Members will respond to GRMIS's
direction.
 
ARTICLE V. CONFIDENTIAL INFORMATION.
 
5. The parties acknowledge and agree that in the course of the performance of
the GRMIS Services and the Member Services (collectively, the "Services") and
the providing of any products, or additional services pursuant to this
Agreement, that each may be given access to, or come into possession of,
confidential information of the other party which information may contain trade
secrets, proprietary data or other confidential material of that party.
Therefore the parties have executed a Non-Disclosure Agreement which is attached
hereto as Exhibit A, and incorporated by reference as if fully set forth herein.
Materials used in any engagement undertaken pursuant to this Agreement shall not
be altered or changed without the consent of both parties.

 
Page 4 of 9

--------------------------------------------------------------------------------

 

GLOBAL RISK MANAGEMENT & INVESTIGATIVE SOLUTIONS
 
ARTICLE VI. NO PARTNERSHIP.
 
6. Nothing herein contained shall be construed to imply a joint venture,
partnership or principal-agent relationship between GRMIS and Members, and
neither party shall have the right, power or authority to obligate or bind the
other in any manner whatsoever, except as otherwise agreed to in writing. The
parties do not contemplate a sharing of profits relating to the GRMIS Services
or the Member Services so as to create a separate taxable entity under Section
761 of the Internal Revenue Code of 1986, as amended, nor co-ownership of a
business or property so as to create a separate partnership under the law of any
jurisdiction, including, without limitation, Nevada. Accordingly, for tax,
property and liability purposes GRMIS will provide the GRMIS Services, and
Members will perform the Member Services, each on a professional basis and as an
independent contractor of the other. Revenues and expenses relating to the
Services and any additional services shall be reported separately by the parties
for tax purposes. During the performance of any of the Services, GRMIS's
employees will not be considered employees of Members, and vice versa, within
the meaning or the applications of any federal, state or local laws or
regulations including, but not limited to, laws or regulations covering
unemployment insurance, old age benefits, worker's compensation, industrial
accident, labor or taxes of any kind. GRMIS's personnel who are to perform the
GRMIS Services or additional services to be provided by GRMIS hereunder shall be
under the employment, and ultimate control, management and supervision of GRMIS.
Members's personnel who are to perform the Member Services or additional
services to be provided by Member hereunder shall be under the employment, and
ultimate control, management and supervision of Member. It is understood and
agreed that Member's employees shall not be considered GRMIS's employees within
the meaning or application of GRMIS's employee fringe benefit programs for the
purpose of vacations, holidays, pension, group life insurance, accidental death,
medical, hospitalization, and surgical benefits, and vice versa.
 
ARTICLE VII. TRADEMARK, TRADE NAME AND COPYRIGHTS.
 
7. Except as expressly provided herein, this Agreement does not give either
party any ownership rights or interest in the other party's trade name,
trademarks or copyrights.
 
ARTICLE VIII. INDEMNIFICATION.
 
8. Each of GRMIS and Members, at their own expense, shall indemnify, defend and
hold the other, its partners, shareholders, directors, officers, employees, and
agents harmless from and against any and all third-party suits, actions,
investigations and proceedings, and related costs and expenses (including
reasonable attorney's fees) resulting solely and directly from the indemnifying
party's negligence or willful misconduct. Neither GRMIS nor Members shall be
required hereunder to defend, indemnify or hold harmless the other and/or its
partners, shareholders, directors, officers, directors, employees and agents, or
any of them, from any liability resulting from the negligence or wrongful acts
of the party seeking indemnification or of any third-party. Each of GRMIS and
Members agrees to give the other prompt written notice of any claim or other
matter as to which it believes this indemnification provision is applicable. The
indemnifying party shall have the right to defend against any such claim with
counsel of its own choosing and to settle and/or compromise such claim as it
deems appropriate. Each party further agrees to cooperate with the other in the
defense of any such claim or other matter.
 
ARTICLE IX. NON-SOLICITATION OF PERSONNEL.
 
9. Members and GRMIS agree not to engage in any attempt whatsoever, to hire, or
to engage as independent contractors, the other's employees or independent
contractors during the term of this Agreement and for a period of six (6) months
following expiration or termination of this Agreement except as may be mutually
agreed in writing.

 
Page 5 of 9

--------------------------------------------------------------------------------

 

GLOBAL RISK MANAGEMENT & INVESTIGATIVE SOLUTIONS
 
ARTICLE X. INTELLECTUAL PROPERTY
 
10. Work performed on engagements pursuant to this Agreement by either GRMIS
and/or Members and information, materials, products and deliverables developed
in connection with engagements pursuant to this Agreement shall be the property
of the respective parties performing the work or creating the information. All
underlying methodology utilized by Members and GRMIS respectively which was
created and/or developed by either prior to the date of this Agreement and
utilized in the course of performing engagements pursuant to this Agreement
shall not become the property of the other. Each party's rights, titles and
interests are described in the Non-Disclosure Agreement attached hereto as
Exhibit A.
 
ARTICLE XI. GENERAL PROVISIONS.
 
10.1. Entire Agreement: This Agreement together with all documents incorporated
by reference herein, constitutes the entire and sole agreement between the
parties with respect to the subject matter hereof and supersedes any prior
agreements, negotiations, understandings, or other matters, whether oral or
written, with respect to the subject matter hereof. This Agreement cannot be
modified, changed or amended, except for in writing signed by a duly authorized
representative of each of the parties.
 
10.2. Conflict: In the event of any conflict, ambiguity or inconsistency between
this Agreement and any other document which may be annexed hereto, the terms of
this Agreement shall govern.
 
10.3. Assignment and Delegation: Neither party shall assign or delegate this
Agreement or any rights, duties or obligations hereunder to any other person
and/or entity without prior express written approval of the other party.
 
10.4. Notices: Any notice required or permitted to be given under this Agreement
shall be in writing, by hand delivery, commercial overnight courier or
registered or certified U.S. Mail, to the address stated below for Members or to
the address stated below for GRMIS, and shall be deemed duly given upon receipt,
or if by registered or certified mail three (3) business days following deposit
in the U.S. Mail. The parties hereto may from time to time designate in writing
other addresses expressly for the purpose of receipt of notice hereunder.
 
If to Global Risk Management & Investigative Solutions:
 
Kyle Edwards
3950 East Patrick Lane
Suite 101
Las Vegas, Nevada 89120

 
Page 6 of 9

--------------------------------------------------------------------------------

 

GLOBAL RISK MANAGEMENT & INVESTIGATIVE SOLUTIONS
 
If to Members:
 
Global Intelligence Network
Peter Maheu
3950 East Patrick Lane
Las Vegas, Nevada 89120


Attorney’s Process & Investigation Services, Inc.
Dennis Nelson
205 Doty Street
Suite 202
Green Bay, WI 54301


GGS-US
Copy To:
GGS-US
Stephen Toneguzzo
 
Stephen Toneguzzo
P.O. Box 854 Mullumbimby
 
P.O. Box 98382
NSW, 2482, Australia
 
Las Vegas, Nevada 89193



Griffin Investigations
Beverly S. Griffin
10336 Luxembourg Ave.
Las Vegas, NV 89145


AmericanChecked, Inc.
Julie Hakman
4870 S. Lewis Ave.
Suite 211
Tulsa, OK 74105


AP-ID Incorporated
Michael Pate
205 Doty Street
Suite 202
Green Bay, WI 54301


International Investigative Solutions
Kyle Edwards
3950 East Patrick Lane
Las Vegas, Nevada 89120
 
10.5. Severability: If any provision of this Agreement is declared invalid or
unenforceable, such provision shall be deemed modified to the extent necessary
and possible to render it valid and enforceable. In any event, the
unenforceability or invalidity of any provision shall not affect any other
provision of this Agreement, and this Agreement shall continue in full force and
effect, and be construed and enforced, as if such provision had not been
included, or had been modified as above provided, as the case may be.

 
Page 7 of 9

--------------------------------------------------------------------------------

 

GLOBAL RISK MANAGEMENT & INVESTIGATIVE SOLUTIONS
 
10.6. Governing Law: This Agreement shall be governed by and construed in
accordance with the laws of the State of Nevada without giving effect to its
choice of law principles.
 
10.7. Paragraph Headings: The paragraph headings set forth in this Agreement are
for the convenience of the parties, and in no way define, limit, or describe the
scope or intent of this Agreement and are to be given no legal effect.
 
10.8. Counterparts: This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.
 
10.9. Exhibits: The Exhibits attached hereto are made a part of this Agreement
as if fully set forth herein.
 
IN WITNESS WHEREOF, the parties, by their duly authorized representatives, have
caused this Agreement to be executed as of the date first written above.
 
Global Risk Management & Investigative Services,
a Nevada corporation                                             


By:
/s/ Kyle Edwards
 
Kyle Edwards, President                  
 
MEMBERS:
 
Global Intelligence Network,
a Nevada corporation
 
By:
/s/ Peter Maheu
 
Peter Maheu, President
 
Attorney’s Process & Investigation Services, Inc.,
a Wisconsin corporation
 
By:
/s/ Dennis Nelson
 
Dennis Nelson, President
 
GGS-US,
a Nevada corporation
 
By:
/s/ Stephen Toneguzzo
 
Stephen Toneguzzo, CEO

 
 
Page 8 of 9

--------------------------------------------------------------------------------

 

GLOBAL RISK MANAGEMENT & INVESTIGATIVE SOLUTIONS


Griffin Investigations,
a Nevada corporation
 
By:
/s/ Beverly S. Griffin
 
Beverly S. Griffin, President
 
AmericanChecked, Inc.,
a Oklahoma corporation
 
By:
/s/ Julie Hakman
 
Julie Hakman, President
 
AP-ID Incorporated,
a Nevada
 
By:
/s/ Michael Pate
 
Michael Pate, CEO
 
International Investigative Solutions
a Nevada corporation
 
By:
/s/ Kyle Edwards
 
Kyle Edwards, President

 
 
Page 9 of 9

--------------------------------------------------------------------------------

 

GLOBAL RISK MANAGEMENT & INVESTIGATIVE SOLUTIONS


Exhibit A
NONDISCLOSURE AGREEMENT


In connection with a Strategic Alliance Agreement, Global Risk Management &
Investigative Solutions ("Company"), and its Members as set forth in the
Strategic Alliance Agreement of which this Nondisclosure Agreement is an
Exhibit, has disclosed or may disclose to you business information, technical
information and/or ideas ("Proprietary Information").


In consideration of any disclosure and any negotiations concerning the proposed
business relationship, you agree as follows:


1.           You will hold in confidence and not possess or use (except to
evaluate within the U.S. the proposed business relationship) or disclose any
Proprietary Information except information you can document (a) is in the public
domain through no fault of yours, (b) was properly known to you, without
restriction, prior to disclosure by Company, or (c) was properly disclosed to
you by another person without restriction, and you will not reverse engineer or
attempt to derive the composition or underlying information, structure or ideas
of any Proprietary Information. The foregoing does not grant you a license in or
to any of the Proprietary Information.


2.           If you decide not to proceed with the proposed business
relationship or if asked by Company, you will promptly return all Proprietary
Information and all copies, extracts and other objects or items in which it may
be contained or embodied.


3.           You will promptly notify Company of any unauthorized release of
Proprietary Information.


4.           You understand that this statement does not obligate Company to
disclose any information or negotiate or enter into any agreement or
relationship.


5.           You acknowledge and agree that due to the unique nature of the
Proprietary Information, any breach of this agreement would cause irreparable
harm to Company and the Members of the Strategic Alliance Agreement for which
damages are not an adequate remedy and that Company and the Members of the
Strategic Alliance Agreement shall therefore be entitled to equitable relief in
addition to all other remedies available at law.


6.           The terms of this Agreement will remain in effect with respect to
any particular Proprietary Information until you can document that it falls into
one of the exceptions stated in Paragraph 1 above.


7.           This Agreement is governed by the internal laws of the State of
Nevada and may be modified or waived only in writing. If any provision is found
to be unenforceable, such provision will be limited or deleted to the minimum
extent necessary so that the remaining terms remain in full force and effect.
The prevailing party in any dispute or legal action regarding the subject matter
of this Agreement shall be entitled to recover attorneys' fees and costs.

 
A-1

--------------------------------------------------------------------------------

 

GLOBAL RISK MANAGEMENT & INVESTIGATIVE SOLUTIONS


Acknowledged and agreed on November 15, 2007:


Global Risk Management & Investigative Services,
a Nevada corporation                                             


By:
/s/ Kyle Edwards
 
Kyle Edwards, President                  
   
MEMBERS:
 
Global Intelligence Network,
a Nevada corporation
 
By:
/s/ Peter Maheu
 
Peter Maheu, President
 
Attorney’s Process & Investigation Services, Inc.,
a Wisconsin corporation
 
By:
/s/ Dennis Nelson
 
Dennis Nelson, President
 
GGS-US,
a Nevada corporation
 
By:
/s/ Stephen Toneguzzo
 
Stephen Toneguzzo, CEO
 
Griffin Investigations,
a Nevada corporation
 
By:
/s/ Beverly S. Griffin
 
Beverly S. Griffin, President
 
AmericanChecked, Inc.,
a Oklahoma corporation
 
By:
/s/Julie Hakman
 
Julie Hakman, President


 
A-2

--------------------------------------------------------------------------------

 

GLOBAL RISK MANAGEMENT & INVESTIGATIVE SOLUTIONS


AP-ID Incorporated,
a Nevada
 
By:
/s/ Michael Pate
 
Michael Pate, CEO
 
International Investigative Solutions
a Nevada corporation
 
By:
/s/ Kyle Edwards
 
Kyle Edwards, President

 
 
A-3

--------------------------------------------------------------------------------

 